Citation Nr: 1511907	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of a service-connected disability, to include extraschedular consideration.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the RO indicated the claim stemmed only from the May 2010 rating decision, a review of the record reflects that within the one year period following the July 2008 rating decision, the Veteran indicated the back condition was adversely affecting her employment and submitted records from her employer in support of this statement.  Applicable regulations provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) (2014).  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the July 2008 rating decision did not become final.  Accordingly, the claim on appeal stems from the July 2008 and May 2010 rating decisions. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In March 2013, the Veteran notified the Board that she did not want a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

Regarding the increased rating claim, VA medical treatment records indicate that the Veteran was seen at Tallahassee Memorial HealthCare (TMH) on several occasions for her low back pain.  While records from this facility were requested and received in March and April 2010, it appears there may be more recent records that need to be obtained.  For example, a November 22, 2011 VA treatment record notes that the Veteran went to the TMH ER and had an MRI of her spine.  The November 2012 VA examination report noted that she was seen at the ER in October.  A February 8, 2013 VA treatment record notes that the Veteran was seen in the TMH ER on January 31 to obtain pain medication, and at TMH Urgent Care on February 5 for a steroid shot into her left sacroiliac (SI) joint.  The RO should attempt to associate these records with the claims file.  

In addition, the most recent VA treatment records associated with the claims file are from February 2013.  The RO should obtain the VA treatment records for treatment of the lumbar spine disability dated from February 2013 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Regarding to the TDIU claim, the Board notes that the most recent employment information associated with the claims file is from 2009.  The Veteran submitted a TDIU application (VA Form 21-8940) in August 2009, and the Veteran's employer submitted information regarding the Veteran's employment in September 2009.  At that time, she indicated she was still employed, although her hours had been reduced.  Because that evidence is five years old, the Board cannot adequately determine how the Veteran's service-connected disability currently affects her employability.  

Furthermore, the most recent VA examination dated in November 2012 notes that the Veteran's spine condition impacts her ability to work, but does not adequately discuss its impact.  The examiner noted only that the Veteran reported that prolonged sitting aggravated the pain.  There is also evidence that the Veteran's spine condition has worsened or progressed since the November 2012 examination, including the Veteran's treatment at TMH in early 2013.  The Board therefore finds that additional development on the TDIU claim is required, to include obtaining additional records and affording the Veteran an appropriate VA examination to determine whether she is unable to secure or maintain substantially gainful employment as a result of her service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any non-VA treatment records, including TMH records, showing treatment of the spine disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran from February 2013 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  Contact the Veteran and request that she provide up-to-date information concerning her employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting any contention that she is incapable of maintaining employment due to her service-connected disabilities.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the impact of her service-connected disability on her employability.  The claims folder should be made available to the examiner prior to the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  All pertinent symptomatology and findings must be reported in detail. 

Based on the review of the claims file, and an examination of the Veteran, the examiner must provide an opinion as to the effect of the Veteran's service-connected disability on her ability to secure or follow a substantially gainful occupation.  A complete rationale should be given for all opinions and conclusions expressed.

5.  Readjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




